Citation Nr: 1101127	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-38 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a liver disorder.  

2.  Entitlement to service connection for erectile dysfunction.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  January and November 2006 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In September 2008, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  

This appeal was previously presented to the Board in February 
2009.  The February 2009 Board decision denied service connection 
for a liver disorder, and remanded the issue of entitlement to 
service connection for erectile dysfunction.  Pursuant to a 
subsequent Joint Motion for Remand, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a November 2009 order vacating the 
denial of service connection for a liver disorder, and returning 
this issue to the Board for further adjudication.  These issues 
were again before the Board in January 2010, at which times they 
were remanded for additional development.  The required 
development has been completed and this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
negative for a current disability of the liver.  

2.  The competent evidence of record suggests the Veteran has 
erectile dysfunction caused or aggravated by service-connected 
hypertension.  



CONCLUSIONS OF LAW

1.  Entitlement to service connection for a liver disability, to 
include as secondary to service-connected disabilities, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  Entitlement to service connection for a erectile dysfunction 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In October 2005, November 
2005, July 2006, June 2007, February 2008, February 2009 letters, 
the Veteran was notified of the information and evidence needed 
to substantiate and complete the claims on appeal.  Additionally, 
the July 2006 letter provided him with the general criteria for 
the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the January and November 2006 adverse 
determinations on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in August 2010.  The Board notes that 
the VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disabilities on appeal and is adequate 
for purposes of this appeal.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

The Veteran was afforded the opportunity to testify before the 
undersigned Veterans Law Judge in September 2008.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
3.103(c)(2) requires that the Veterans Law Judge who chairs a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  

Here, although the presiding Veterans Law Judge during the 
hearing did not explicitly note the basis of the prior 
determinations or note the elements that were lacking to 
substantiate the service connection claims on appeal, the Veteran 
demonstrated actual knowledge of this information.  The Veteran 
specifically addressed medical evidence in support of his claims, 
indicating an understanding of requirements to establish service 
connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (explaining that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.)  Additionally, the 
presiding Veterans Law Judge noted the issues on appeal and 
provided a basic explanation of them.  Accordingly, the Veteran 
is not shown to be prejudiced on this basis.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Service connection-Liver disability

The Veteran seeks service connection for a liver disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be 
awarded for certain disabilities, such as cirrhosis of the liver, 
which manifest to a compensable degree within a year of service 
separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Finally, service connection may be awarded for any 
disability which is due to or the result of, or is otherwise 
aggravated by, a service-connected disability. 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  Although 38 C.F.R. 
§ 3.310 was amended effective October 10, 2006, during the 
pendency of this claim, the Board will apply the former version 
of 38 C.F.R. § 3.310, which is more favorable to the appellant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107.  

As an initial matter, the Board must consider the possibility of 
direct service connection, whether or not his theory is raised by 
the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir.2000) (holding that a claim for disability compensation 
should be broadly construed to encompass all possible theories of 
entitlement).  The Veteran's service treatment records are 
negative for any diagnosis of or treatment for a liver disability 
during military service.  On his March 1969 service separation 
examination, the Veteran was without any abnormality of the 
abdomen, including his gastrointestinal system.  Immediately 
post-service, while the Veteran sought VA and private medical 
treatment for various disabilities, he did not seek treatment for 
or receive a diagnosis of a liver disability for many years 
thereafter.  In summation, the competent evidence of record does 
not indicate onset of a liver disability during military service, 
as the result of a disease or injury incurred therein, or within 
a year thereafter.  Rather, the Veteran's primary contention is 
that a current liver disability is the result of or aggravated by 
his service-connected diabetes and related complications.  

As the Veteran also had military service in Vietnam, the Board 
must also consider entitlement to service connection for a liver 
disability as secondary to herbicide exposure.  Under the 
provisions of 38 C.F.R. § 3.309(e), if a Veteran was exposed to 
an herbicide agent during active military, naval, or air service, 
the diseases set forth in 38 C.F.R. § 3.309(e) shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  Service in 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313(a) (2009).  

	In the present case, the Veteran's service records confirm 
service in Vietnam pursuant to 38 C.F.R. § 3.307(a)(6).  Thus, 
his exposure to herbicides is presumed.  None of the claimed 
liver disabilities, however, are not among the disorders listed 
at 38 C.F.R. § 3.309(e).  Therefore, a grant of service 
connection for a liver disability on a presumptive basis must be 
denied.  Nevertheless, the statutory presumption is not the sole 
method for showing causation, and the Veteran is not precluded 
from establishing service connection with competent proof 
establishing direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Again, however, the competent 
evidence of record does not suggest the existence of a current 
liver disability which has resulted from herbicide exposure 
during military service.  Therefore, service connection on this 
basis is not warranted.  

The Veteran underwent abdominal surgery in March 2006.  Among his 
current conditions were hyperlipidemia and hypercholesterolemia.  
Upon surgical opening of the abdomen, his liver was described as 
moderately enlarged, with moderately increased turgor, and a mild 
to moderate degree of steatotic discoloration.  A liver biopsy 
was performed.  

In May 2006, the Veteran underwent a private consultation with 
T.B., M.D., regarding several of his medical issues, including a 
possible liver disorder.  Dr. B. stated that the Veteran had 
several risk factors for a liver disorder, including morbid 
obesity, dyslipidemia, and diabetes.  Dr. B. acknowledged that 
steatohepatitis had been suspected in the past; however, on 
review of his liver tests performed that same month, his liver 
function was "completely normal," according to Dr. B.  
Additionally, Dr. B. found "no evidence of advanced liver 
disease" and his most recent liver panel was "completely 
negative."  In an addendum to this consultation report, Dr. B. 
reviewed the recent private operative report, which determined 
the Veteran's liver was not overtly cirrhotic.  As noted above, 
the liver was described as moderately enlarged, with moderately 
increased turgor, and a mild to moderate degree of steatotic 
discoloration.  No diagnosis of a liver disorder was rendered by 
Dr. B. at that time.  

A VA medical examination was afforded the Veteran in September 
2006.  The examination was conducted by a VA physician, and the 
Veteran's claims file was reviewed in conjunction with the 
examination.  The reviewed records included the March 2006 
operative and biopsy reports.  The VA examiner noted that while 
steatohepatitis was observed within the biopsy report, the 
Veteran's private physician at that time described this as a 
"likely benign prognosis" without evidence of cirrhosis or 
advanced liver disease.  Current liver function testing was 
ordered by the VA examiner, and physical examination of the 
Veteran was also performed.  A tentative impression of fatty 
liver was given, less likely than not related to the Veteran's 
diabetes and more likely related to his history of morbid obesity 
and hyperlipidemia.  The examination results were shown to a 
hepatologist, who described the Veteran's fatty liver as a 
"benign condition."  In a November 2006 addendum, the VA 
examiner stated the Veteran's most recent liver function tests 
were completely within normal limits.  

In April 2010, the Veteran submitted a letter from a private 
doctor, H.C.W., D.O.  Dr. W. noted the Veteran's prior biopsy, 
which indicated steatohepatitis.  Dr. W. also stated the Veteran 
had hyperlipidemia.  

Most recently, the Veteran was afforded a VA examination in 
August 2010.  He was physically examined by a VA physician, and 
his claims file was reviewed.  In particular, the examiner 
reviewed the Veteran's 2006 biopsy, which suggested 
steatohepatitis.  The Veteran also stated that he was told by his 
dentist that he had jaundice, but a review of VA medical 
treatment records dated from 2007 to 2009 indicated all liver 
tests were negative for elevated levels of bilirubin.  After 
review of the file and examination of the Veteran, the examiner 
stated he could not diagnosis a current liver disorder at this 
time.  The prior 2006 biopsy report was suspect as a diagnostic 
tool because, according to the examiner, insufficient tissue was 
present for a definitive diagnosis.  Moreover, liver function 
tests as recent as June 2010 were without abnormal findings.  
Even assuming a current diagnosis of steatohepatitis was 
warranted, this condition was less likely than not a result of 
the Veteran's service-connected disabilities, and more likely 
related to his prior morbid obesity and associated dyslipidemia.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence is against the award of service 
connection for a liver disability.  As noted above, diagnosis of 
or treatment for a liver disability during active military 
service is not demonstrated within the service treatment records, 
and a liver disorder was not diagnosed in the years immediately 
following service.  In the absence of any competent evidence 
suggesting the Veteran has a current liver disorder resulting 
from a disease or injury incurred during military service, or as 
a result of herbicide exposure therein, service connection, at 
least on a direct or presumptive basis, for a liver disability 
must be denied.  

Considering next the Veteran's contentions that a current liver 
disorder results from his service-connected disabilities, to 
include diabetes and/or hypertension, the Board finds service 
connection must also be denied on a secondary basis.  
Specifically, the Board finds that an injury or disease process 
resulting in current disability of the liver has not been 
demonstrated.  Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. § 1110; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In so concluding, the Board is cognizant of the March 2006 
surgical and biopsy reports reflecting moderate enlargement of 
the liver, with moderately increased turgor and mild to moderate 
steatotic discoloration.  While the biopsy report indicates 
steatohepatitis with bridging fibrosis, a concurrent March 2006 
CT scan of the pelvis noted mild fatty infiltration of the liver, 
but did not result in a diagnosed liver disorder.  Additionally, 
according to the August 2010 VA examination report, the 
conclusion of the biopsy is itself suspect, because the size of 
the tissue sample present was not sufficient for diagnostic 
purposes.  One of the Veteran's own private treating physicians, 
Dr. B., stated in May 2006 that although steatohepatitis had been 
suspected recently, his liver function was "completely normal."  
Furthermore, Dr. B. found "no evidence of advanced liver 
disease" and his most recent liver panel was "completely 
negative."  No diagnosis of a liver disorder was rendered by Dr. 
B.  

On VA examinations in September 2006 and August 2010, the 
physical findings regarding the Veteran's liver were within 
normal limits, and liver function testing was also completely 
normal.  In fact, liver function testing has been continuously 
normal on all tests of record during the pendency of the appeal.  
As noted above, the Veteran submitted the April 2010 letter from 
Dr. W., which merely noted the prior finding of steatohepatitis 
based on the aforementioned biopsy report.  Dr. W. also noted 
that the Veteran had lost 230 pounds since that time, and did not 
indicate that he had examined the Veteran and diagnosed any 
current liver disability.  Thus, Dr. W. provided no new or 
independent diagnosis of a current liver disability.  Finally, 
the Board notes that the most recent competent medical findings 
of record, the August 2010 VA examination report, conclude that a 
current liver disorder is not present.  This conclusion was based 
on review of the claims file, physical examination of the 
Veteran, and current laboratory findings, including liver 
function testing.  The Board notes again that all current and 
prior liver function testing yielded results within normal 
limits.  Overall, the Board finds, based on the preponderance of 
the evidence, that a current liver disability is not present.  

The Veteran has also alleged he was diagnosed with jaundice, and 
Dr. W.'s April 2010 letter noted a diagnosis of hyperlipidemia.  
Regarding the allegation of a diagnosis of jaundice, no such 
diagnosis rendered by a competent medical expert is of record, 
and the August 2010 VA examiner noted that none of the Veteran's 
prior liver function tests have indicated elevated bilirubin, 
suggestive of jaundice.  VA has also found that such diagnoses as 
those of hyperlipidemia, elevated triglycerides, and 
hypercholesterolemia are actually laboratory results and are not, 
in and of themselves, disabilities for compensation purposes.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

Additionally, regarding the Veteran's own contentions of a 
current liver disability, he, as a layperson, is not capable of 
making medical conclusions; thus, his statements regarding a 
current diagnosis are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Internal 
organ disorders, however, are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the award of service connection for a liver 
disability must be denied on all bases, as the preponderance of 
the evidence suggests against a finding of a current liver 
disability.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Service connection-Erectile dysfunction

The Veteran seeks service connection for erectile dysfunction, to 
include as secondary to service-connected disabilities.  The 
general criteria for the award of service connection have already 
been noted above.  

In October 1978, a letter was received from H.B., M.D., director 
of the student health center at the Veteran's university.  Dr. B. 
stated the Veteran had mild hypertension.  

An April 2004 clinical note authored by J.P.M., D.O., suggested 
the Veteran's erectile dysfunction was secondary to his use of 
atenolol, a blood pressure medication.  Dr. M. suggested a 
medication change to metoprolol.  

In March 2008, the Veteran was afforded a VA general medical 
examination to address several medical disabilities, including 
erectile dysfunction.  The Veteran reported a history of erectile 
dysfunction of varying degrees dating back approximately 40 
years, with complete erectile sexual dysfunction for the past 12 
years.  His diabetes was first diagnosed in approximately 2001 or 
2002, according to the examiner.  Based on the fact that the 
Veteran's erectile dysfunction predated his diabetes by many 
years, the examiner opined that it was less likely than not that 
the Veteran's erectile dysfunction was secondary to his diabetes.  

Another VA medical examination was afforded the Veteran in May 
2009, although the claims file was not available for review.  The 
examiner, a VA physician, noted that the Veteran's erectile 
dysfunction preceded his diabetes by many years, and for this 
reason, the examiner determined his diabetes did not cause or 
aggravate this disability.  Additionally, based on the examiner's 
medical knowledge and review of the pertinent literature, none of 
the Veteran's other service-connected disabilities, to include 
hypertension, or the medications prescribed to treat these 
disabilities, either caused or aggravated the Veteran's erectile 
dysfunction.  In a January 2010 addendum to this examination 
report, the examiner stated he had subsequently reviewed the 
Veteran's claims file, and did not change his conclusions as a 
result.  

In April 2010, the Veteran submitted a letter from a private 
doctor, H.C.W., D.O.  Dr. W. stated that the common risk factors 
for erectile dysfunction included diabetes and hypertension.  
Additionally, the Veteran's history of hypertension was 
longstanding, dating from approximately 1978, as was his history 
of erectile dysfunction.  In support of his letter, Dr. W. 
referred to and provided copies of various medical treatises.  
These treatises suggest a causal link between such factors as 
hypertension and diabetes, and erectile dysfunction.  

Most recently, the Veteran was afforded a VA examination in 
August 2010.  He was physically examined by a VA physician, and 
his claims file was reviewed.  He reported a history of erectile 
dysfunction for at least 20 years.  The examiner concluded that 
because the diagnosis of erectile dysfunction predated the 
diagnosis of diabetes by at least 10 years, it was less likely 
than not that the Veteran's erectile dysfunction was related to 
his diabetes.  Additionally, review of the medical literature did 
not indicate that hypertension caused erectile dysfunction.  

After reviewing the totality of the record, the Board finds the 
evidence to be in relative equipoise.  Although VA examiners have 
suggested the Veteran's erectile dysfunction is unrelated to his 
service-connected diabetes because it precedes this diagnosis by 
many years, the Board notes that the Veteran's hypertension, also 
service connected, was diagnosed at approximately the same time 
as he reports he began to experience erectile dysfunction.  VA 
examiners have further stated that the medical literature does 
not suggest an etiological nexus between hypertension and 
erectile dysfunction, but the Veteran and Dr. W. have submitted 
several medical treatises suggesting hypertension is among the 
risk factors for erectile dysfunction.  The Court has held that a 
medical article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 
314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998), 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board finds 
in the present case that this treatise evidence, combined with a 
competent medical expert's discussion of the applicability of 
this evidence to the Veteran's specific case, is highly 
probative.  After consideration of all relevant evidence of 
record, the Board finds the evidence to be in relative equipoise, 
and affords the Veteran the benefit of the doubt pursuant to 
38 U.S.C.A. § 5107; thus, service connection for erectile 
dysfunction is warranted.  


ORDER

Entitlement to service connection for a liver disability is 
denied.  

Entitlement to service connection for erectile dysfunction is 
granted, subject to the laws and regulations applicable to the 
payment of monetary benefits.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


